BRITT, Judge.
Purcell Tillman, the victim of the alleged robbery, testified substantially as follows: On 10 August 1974, at approximately 5:00 p.m., he was waiting for his sister to arrive at the bus station in Wadesboro. While waiting he was walking up and down the street. It was daylight and he could see. He entered an alley and Fred Pegues grabbed him and “throwed a knife around (his) neck.” The point of the knife was against his throat. At about the same time, defendant grabbed him around the waist and reached into his pocket. When defendant grabbed him- around his waist he was looking squarely into defendant’s face. They “slammed” Tillman against the wall, took his wallet, and “slammed” him down. Tillman managed to get away and ran down the street with Pegues in pursuit. Pegues was stopped by a policeman and arrested for public drunkenness. Defendant came up to the policeman and asked that Pegues be released. The officer refused. While the officer was taking Pegues to the station, Tillman “flagged” the officer and told him that Pegues and defendant had robbed him.
In his brief,- defendant contends (1) the bill of indictment is defective, (2) the court commented on the evidence in viola-, tion of G.S. 1-180, (3) the court erred in allowing the district *534atto'rney to lead the State’s witness, and (4) the court erred in failing to grant defendant’s motion for a mistrial. It suffices to say that we have carefully considered each of the contentions and find no merit in any of them. We hold that defendant received a fair trial free from prejudicial error.
No error.
Judges Hedrick and Martin concur.